DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 7-11, 14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a device for supplying lubricant to a vehicle system including a lubricant pump; a lubricant distributor comprising a plurality of individually drivable supply valves configured for injecting a lubricant into lubricating points; and a controlling device for operably controlling the supply valves to lubricate operating components based upon information of the operating components received via a data network; wherein the operating components are subdivided into functional groups provided for implementing assigned work functions; and wherein the controlling device operably lubricates the operating components of only a particular functional group via supply valves if by evaluation of the operational information by reason of a preceding use of the associated operating components of the particular functional group the controlling device infers a loss of lubricant which is to be compensated based upon an operating-time of the respective operating components of the particular functional group that has elapsed since a previous lubrication, which exceeds a threshold value specific to the particular functional group; and wherein the operating-time of the particular functional group is different from another functional group.  
 	The closest art of record is considered to be Mori et al., U.S. 5,482,138.  Mori et al. control lubrication of functional groups based on time also but make no accommodations from either a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.K.B/Examiner, Art Unit 3654